On Application fob Rehearing.
This application affects only the question of costs of appeal, with which the appellees were charged by our decree, as is now urged by counsel erroneously. The brief of counsel and the rapid succession in the transcript of the entries in regard to the ruling of the judge a quo on the motion to strike out part of plaintiff’s answer to the intervention and refusing to transfer the case to the district court together with the intimate relation of the two orders led us to consider the appeal applicable to both, and hence as a consequence of the modification of the. former to charge the appellees with the costs.
We had some hesitation at the time in even considering an appeal from the motion to strike out, and only did so at all owing to the relation to and dependence upon each other of the two orders complained of. Intervenor’s counsel however insists, and we think correctly, that the appeal relates really only to the refusal to transfer the case.
*758A rehearing is therefore granted to correct our decree in the particular mentioned.